Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-7, 9, 11-21, and 23 are pending, with claims 1-7, 9, and 11-20 being examined, and claims 21 and 23 deemed withdrawn. Claims 8, 10, 22, 24, and 25 are canceled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
All references on the information disclosure statement (IDS) received on 2/5/2020 are in compliance with the provisions of 37 CFR 1.97, with the exception of US Pat. No. 6,426,004 to Cohen et al., as the patent with this patent number does not list Cohen as an inventor. Therefore, the patent number appears to have been entered on the IDS in error. The Examiner believes that the patent intended to be listed on this IDS is US Pat. No. 6,426,228 to Cohen et al. (hereinafter Cohen ‘228), which is included on the 892 form of this instant Office Action. All other references on the information disclosure statement have been appropriately entered, and are considered by the Examiner.
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 Ln. 2 recites, “which is configured cover the first opening”, which is grammatically incorrect. It appears that the above needs to be corrected to “which is configured to cover the first opening” to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the specification is not enabling in regards to how the second transporting unit is configured to interrupt operation as the first receptacle rack is positioned at the second position. [0008], [0034], and [0044] of the instant Specification merely recap that the second transporting unit interrupts operation of handling of receptacles as the first receptacle rack is positioned at the second position, without going into any detail as to how the second transporting unit acts to interrupt operation.
	It is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since the claims read on any device that is configured to interrupt operation, which can include a wide variety of devices such as a stop/pause button and a blocker. It is unclear how a transporting unit on its own would be able to interrupt operation.
(b) There is no direction or guidance presented in the specification or drawings for how the second transporting unit is configured to interrupt operation. The specification simply restates the claim in [0008], [0034], and [0044]. 
(c) There is an absence of working examples concerning how the second transporting unit is configured to interrupt operation. 
That is, the factors described in In re Wands have been fully considered and are specifically addressed as follows:
(A) The breadth of the claims (the claims are broad in terms of the second transporting unit relative to the Applicant's disclosure as claim 16 may be satisfied by any device capable of interrupting operation; there are no working examples in the specification, and the claim is merely restated in [0008], [0034], and [0044]);
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill (transporting units are well-known in the art; however, configuring a transporting unit to interrupt operation in the absence of any working examples or direction and guidance in the specification makes it difficult to envision how the device acts to interrupt operation.  The drawings do not show any configuration providing guidance on how this interruption of operation may occur);
(E) The level of predictability in the art; (the level of predictability in the art is low to achieve the full scope of the claimed invention, because the limited guidance provided in the specification for the broad limitation of a second transporting unit configured to interrupt operation would require extensive testing to arrive at the claimed device)
(F) The amount of direction provided by the inventor; (G) The existence of working examples (the direction in the specification is low compared to the scope of the claimed invention as the specification is lacking any details on how to arrive at the claimed transporting unit. There are no working examples which show the interruption of operation, and no further description provided for the interruption of operation aside from re-reciting claim 16 within the specification);
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (Given the broader claimed scope compared to the limited guidance in the specification and absence of working examples, the quantity of experimentation would be unreasonable and cause undue burden given the vastness of potential transporting units capable of interrupting operation).
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claim 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim recites that, “the second transporting unit is configured to interrupt operation as the first receptacle rack is positioned at the second position”. However, it is unclear how the second transporting unit is configured to interrupt operation, i.e. what features of the second transporting unit allow it to interrupt operation. Does the second transporting unit come with a stop/pause button? Further clarification as to how the second transporting unit is configured to interrupt operation is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11, 12, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Pat. No. 6,331,437; hereinafter Cohen ‘437; already of record) in view of Pedrazzini (US Pub. No. 2010/0312379; already of record).

Regarding claim 1, Cohen ‘437 discloses a receptacle terminal (Col. 2 Lns. 19-28). The receptacle terminal  comprises: 
	a housing (see Figs. 1A, 1B).
	A first transporting unit which is configured to transport at least a first receptacle rack, which is arranged on a movable platform, within the housing along a linear guide from a first position to a second position (Col. 12 Lns. 24-62, see Fig. 1B at cross-feed 95, which moves racks from infeed 80 to outfeed 100. A robot (not shown) can remove test tubes from the racks in one of eight predetermined registration positions on cross-feed 95. The beginning of cross-feed 95 by infeed 80 can be considered the second position, and any of the registration positions can be the first position, see Fig. 6B at platform 410 for gripping the rack on cross-feed 95).
	A second transporting unit, wherein the first receptacle rack is at the first position accessible by the second transporting unit (Col. 12 Lns. 24-36, see Fig. 1B, A robot (not shown) can remove test tubes from the racks in one of eight predetermined registration positions on cross-feed 95. Any of the registration positions can be the first position).
	The first receptacle rack is at the second position within the housing and manually accessible by a user through a first opening in the housing (Col. 12 Lns. 24-36, Col. 4 Lns. 54-67, see Fig. 1B at cross-feed 95. The beginning of cross-feed 95 by infeed 80 can be considered the second position, and is restricted from user access by door 35. Therefore, when the door 35 is opened, a user can access the second position).
	Cohen ‘437 fails to explicitly disclose a third transporting unit, wherein the third transporting unit comprises at least one of a conveyor and a lifter.
	Pedrazzini is in the analogous field of apparatuses for handling test tubes (Pedrazzini [0052]). Pedrazzini teaches a third transporting unit, wherein the third transporting unit comprises at least one of a conveyor and a lifter (Pedrazzini; [0065], see Fig. 4 at conveyor belt 26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receptacle terminal of Cohen ‘437 to include a third transporting unit that comprises at least one of a conveyor and a lifter as in Pedrazzini. Pedrazzini teaches that a conveyor can be used to transport receptacle carriers to various locations as desired (Pedrazzini [0065]), and would be suitable in the apparatus of Cohen ‘437 to allow receptacle carriers to travel from the in-feed to the cross-feed (Cohen ‘437; Col. 12 Lns. 5-7, see Fig. 1B at guide-rails 130, 131 for guiding racks from in-feed 80 to cross-feed 95).
	Note: The instant Claims contain a large amount of functional language (ex: “configured to transport…”, “manually accessible by a user…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	
Regarding claim 2, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses that the first position comprises a robot access area and the second position comprises a user access area (Cohen ‘437; Col. 12 Lns. 24-62, see Fig. 1B, as a robot accesses the test tubes at the registration positions, any of the registration positions (i.e. the first position) may be considered a robot access area. Col. 12 Lns. 24-36, Col. 4 Lns. 54-67, when the door 35 is opened, a user can access the second position. Therefore the second position can be considered a user access area).

Regarding claim 3, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses that the first transporting unit is configured to linearly guide the first receptacle rack from the first position to the second position (Cohen ‘437; Col. 12 Lns. 24-62, see Fig. 1B, the cross-feed 95 appears capable of linearly guiding the first receptacle rack from the first position (i.e. any of the registration positions) to the second position (i.e. the beginning of cross-feed 95 by infeed 80)).

Regarding claim 4, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses that the first transporting unit is configured to linearly guide the first receptacle rack from the second position to the first position (Cohen ‘437; Col. 12 Lns. 24-62, see Fig. 1B, the cross-feed 95 appears capable of linearly guiding the first receptacle rack from the second position (i.e. the beginning of cross-feed 95 by infeed 80) to the first position (i.e. any of the registration positions). See also Col. 16 Ln. 62-Col. 17 Ln. 20, which show that the platform 410 is moved from the cross-feed 95 position behind outfeed 100 back to cross-feed 95 position behind infeed 80).

Regarding claim 5, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses that the first transporting unit is configured to move the platform along at least one linear guide (Cohen ‘437; Col. 12 Lns. 24-62, see Figs. 1B, 6B at cross-feed 95, which includes tracks 334, 336).

Regarding claim 6, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses that the second transporting unit is capable of transporting a receptacle in at least two dimensions (Cohen ‘437; Col. 12 Lns. 24-62, see Figs. 1B, 6B at cross-feed 95, the robotic arm can remove test tubes individually from each of the registration positions on cross-feed 95. Therefore, the robotic arm is capable of moving in the vertical direction (to pick up test tubes) and horizontally (to access each of the registration positions)).

Regarding claim 7, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses that the second transporting unit is a mechanical gripper (Cohen ‘437; Col. 12 Lns. 24-62, the second transporting unit is a robotic arm).

Regarding claim 9, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses that the third transporting unit is configured to transport at least one receptacle rack to or from a slot of the platform (see Claim 1 above at Cohen ‘437 teaches a platform in Col. 12 Lns. 24-62, Figs. 1B, 6B, and Pedrazzini teaches the third transporting unit in [0065], Fig. 4. The third transporting unit appears capable of transporting at least one receptacle rack to or from a slot of the platform. Further, the platform slot is not positively recited).

Regarding claim 11, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses that the third transporting unit is configured to feed the receptacle terminal with a series of receptacle racks (see Claim 1 above at Pedrazzini teaches the third transporting unit in [0065], Fig. 4. The third transporting unit appears capable of feeding the receptacle terminal with a series of receptacle racks).

Regarding claim 12, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses that the third transporting unit is configured to remove a series of receptacle racks from the receptacle terminal (see Claim 1 above at Pedrazzini teaches the third transporting unit in [0065], Fig. 4. The third transporting unit appears capable of removing a series of receptacle racks from the receptacle terminal).
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the third transporting unit be configured to remove a series of receptacle racks from the receptacle terminal. The motivation would have been to remove used receptacle racks from the receptacle terminal after analysis, thereby conserving space in the terminal for the loading of more racks.

Regarding claim 14, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses the housing and the first opening (see Claim 1 above at Cohen ‘437 teaching the housing in Figs. 1A, 1B, and the first opening in Col. 12 Lns. 24-36, Col. 4 Lns. 54-67, Fig. 1B).
	Modified Cohen ‘437 fails to explicitly disclose that the housing includes a hatch which is configured to cover the first opening.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the housing include a hatch to cover the first opening. The motivation would have been to protect the contents of the receptacle terminal from the external environment by closing the hatch when desired, thereby preventing contamination of the contents of the receptacle terminal.

Regarding claim 15, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 teaches that the second transporting unit is capable of operating as the first receptacle rack is positioned at the second position (see Claim 1 above at Cohen ‘437 teaching the second transporting unit in Col. 12 Lns. 24-36, Fig. 1B. The second transporting unit appears capable of operating as the first receptacle rack is at the second position).

Regarding claim 20, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses that the first transport unit and the second transporting unit are capable of transporting a receptacle to at least one of a disposal port, another system of a device complex, a receptacle storage, a receptacle rack, the first receptacle rack, a receptacle holder, a user access area, or a robot access area (the first transporting unit and second transporting unit appear capable of transporting a receptacle to areas throughout the apparatus, including at least the first receptacle rack, a receptacle rack, a user access area, or a robot access area. See also Cohen ‘437 teaching in Col. 2 Lns. 25-28 that the robotic arm can be used to retrieve test tubes from racks and return test tubes to racks).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen ‘437 in view of Pedrazzini, as applied to claims 1-7, 9, 11, 12, 14, 15, and 20 above, further in view of Harris et al. (US Pat. No. 5,096,670; hereinafter Harris).

Regarding claim 13, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses that the third transporting unit is configured to transport at least one receptacle rack to or from a slot of the platform (see Claim 1 above at Cohen ‘437 teaches a platform in Col. 12 Lns. 24-62, Figs. 1B, 6B, and Pedrazzini teaches the third transporting unit in [0065], Fig. 4. The third transporting unit appears capable of transporting at least one receptacle rack to or from a slot of the platform. Further, the platform slot is not positively recited).
	Modified Cohen ‘437 fails to explicitly disclose that the third transporting unit is configured to perform the transporting through a second opening in the housing.
	Harris is in the analogous field of sample receptacle transportation (Harris; Col. 4 Lns. 38-50, see Figs. 1, 4 at test tube rack conveyor 20 and plate processing lines 24, 26). Harris teaches a third transporting unit that is configured to perform transporting through a second opening in a housing (Harris; Col. 4 Lns. 38-50, see Figs. 1, 4. The test tube rack conveyor 20 and plate processing lines 24, 26 enter housing of instrument 12 through separate openings). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the third transporting unit and housing in the receptacle terminal of modified Cohen ‘437 to be configured to perform transporting through a second opening in the housing as in Harris. The motivation would have been to be able to feed racks into the receptacle terminal separately from the user access area and other access points, thereby ensuring that racks can be fed into the receptacle terminal without interfering with other operations.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen ‘437 in view of Pedrazzini, as applied to claims 1-7, 9, 11, 12, 14, 15, and 20 above, further in view of Burri et al. (US Pub. No. 2014/0109527; hereinafter Burri; already of record on the IDS received 2/5/2020).

Regarding claim 16, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses the second transporting unit (see Claim 1 above at Cohen ‘437 teaching the second transporting unit in Col. 12 Lns. 24-36, Fig. 1B).
	Modified Cohen ‘437 fails to explicitly disclose that the second transporting unit is configured to interrupt operation as the first receptacle rack is positioned at the second position.
	Burri is in the analogous field of rack transportation (Burri [0006]). Burri teaches a transporting unit that is configured to interrupt operation as a first receptacle rack is positioned at a second position (Burri [0103]-[0104], this transport mechanism appears capable of interrupting operation under any conditions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second transporting unit in the receptacle terminal of modified Cohen ‘437 to be configured to interrupt operation as the first receptacle rack is positioned at the second position as in Burri, as Burri teaches that a transport mechanism can have rack transportation paused to facilitate loading or unloading of racks from the transport mechanism (Burri [0103]-[0104]).

Regarding claim 17, modified Cohen ‘437 discloses the receptacle terminal according to claim 1. Modified Cohen ‘437 further discloses the platform (see Claim 1 above at Cohen ‘437 teaching the platform in Col. 12 Lns. 24-62, Figs. 1B, 6B).
	Modified Cohen ‘437 fails to explicitly disclose at least one receptacle holder arranged on the platform or an integral part of the platform.
	Burri teaches at least one receptacle holder arranged on a platform or an integral part of the platform (Burri; [0086], [0099], see Figs. 2A-2C at tray 11 having multiple rack holding positions 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the platform of modified Cohen ‘437 to include at least one receptacle holder arranged on a platform or an integral part of the platform as in Burri, as Burri teaches that a platform containing multiple receptacle holders can be used to transport the multiple receptacle holders simultaneously (Burri; [0086], [0099], Figs. 2A-2C), thereby increasing throughput.

Regarding claim 18, modified Cohen ‘437 discloses the receptacle terminal according to claim 17. Modified Cohen ‘437 further discloses that the first transporting unit is further configured to transport the at least one receptacle holder together with the first receptacle rack within the housing from the first position to the second position (as the first transporting unit of modified Cohen ‘437 can move a platform from a first position to a second position, and the platform can contain a first receptacle rack and at least one receptacle holder together, the first transporting unit appears capable of transporting he at least one receptacle holder together with the first receptacle rack within the housing from the first position to the second position).

Regarding claim 19, modified Cohen ‘437 discloses the receptacle terminal according to claim 18. Modified Cohen ‘437 further discloses that the at least one receptacle holder is at the second position manually accessible by the user through the first opening in the housing (as the platform of modified Cohen ‘437 is manually accessible by a user through a first opening when at the second position, and the platform includes at least one receptacle holder, it appears that the at least one receptacle holder is manually accessible by a user through a first opening when the at least one receptacle holder is at the second position).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798  

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798